DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Claim Objections
Claims 1-16 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 13, it appears the phrase “the arms” should be changed to -- the at least one arm part -- to provide proper antecedent basis.  In lines 14-15, it appears the phrase “the frame sub-part” should be changed to -- the frame part -- since the frame part is connected to the base part since the frame sub-part does not include the base part as indicated in line 8 of the claim.
In claim 9, line 4, it appears the phrase “the at least one projection portions” should be changed to -- the at least one projection portion -- to provide proper antecedent basis.
In claim 13, line 8, it appears the word – the – should be inserted before the phrase “one or more first arm”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0381143 (Matsuo).
With regards to claim 1, Matsu discloses a resonator element comprising, as illustrated in Figures 1-22 (particularly Figures 9,15-18B), a sensor element 1A (e.g. a resonator for a gyro sensor that detects angular velocity) comprising a piezoelectric body 2A,20A (e.g. resonator element with a piezoelectric H-shaped resonation substrate; paragraph [0129]) comprising a base part 21A (e.g. base) and at least one arm part 221A (e.g. drive arm) extending from the base part in a plan view; a plurality of electrodes 511A,512A e.g. drive electrodes; paragraph [0136]) on a surface of the arm part; a frame part 25A (e.g. the examiner is considering the linkages 261A-264A along with the portions 25A in between the ends of these linkages as this frame part in Figure 9) which surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); the frame part 25A comprises a frame sub-part 25A (e.g. the examiner is considering the portions 25A left and right from the end of the linkages 261A-264A as this frame sub-part in Figure 9), which does not include the base part such that the frame sub-part surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); a length L1 of the base part 21A in a first direction (e.g. x-axis) crossing an extension direction L2 (e.g. y-axis) of the arm part is longer than a length L2 of the base part on the extension direction (e.g. L1>L2; paragraph [0133]; Figure 9); two ends of the base part 21A in the first direction are 
With regards to claim 2, Matsuo further discloses a plurality of wirings (e.g. thick lines in Figures 16-17; paragraphs [0185],[0187],[0189],[0192],[0194]) on a surface of the piezoelectric body 20A,20B; the base part 21A,21B bridges the frame part 25A in an x-axis direction in an orthogonal coordinate system xyz (as observed in Figures 9,15); a pair of driving arms 241B,243B which extend alongside each other in a y-axis direction at positions separated from each other in the x-axis direction (Figure 15; paragraph [0174]); a detecting arm 221B which extends in the y-axis direction at a position which corresponds to a center between the pair of driving arms in the x-axis direction (Figure 15; paragraphs [0174]); a plurality of excitation electrodes 331B in an arrangement enabling application of voltages exciting the pair of driving arms in the x-axis direction (paragraphs [0185],[0198],[0199]; Figures 16-18B); a plurality of detecting electrodes 311B in an arrangement enabling detection of a signal generated due to vibration in the x-axis direction or a z-axis direction of the detecting arm (paragraph [0185],[0198],[0199]; Figures 16-18B); the plurality of wirings connect the plurality of excitation electrodes so that voltages having phases inverse from each other are supplied from the plurality of excitation electrodes to the pair of driving arms so that the pair of driving arms bend to inverse sides from each other in the x-axis direction and thereby vibrate (as observed in Figures 18A-18B; paragraphs [0185],[0198],[0199]).
With regards to clam 3, Matsuo further discloses the plurality of detecting electrodes 311B are located in an arrangement enabling detection of the signal generated due to bending deformation in the z-axis direction of the detecting arm.  (See, paragraphs [0198],[0199]; Figure 18A-18B).

 With regards to claim 5, Matsuo further discloses a plurality of pads 57c,57d which located on a surface of the piezoelectric body 2A,20A and are connected to the plurality of electrodes; a plurality of leg portions (e.g. not labeled but the examiner is considering the “short stub area portion” of element 25A that is along the x-axis extending from the ends of the linkages 261A-264A  that connects the vertical portion of 25A as this plurality of leg portion in Figure 9) which extend from the frame part to outer sides of the frame part in the plan view and on which the plurality of pads are located.  (See, paragraph [0143]; as observed in Figure 9).
With regards to claim 6, Matsuo further discloses at least one of the plurality of leg portions comprises a portion extending along at least a portion of a periphery of the frame part between the frame part and one of the plurality of pads.  (See, as observed in Figure 9).
With regards to claim 7, Matsuo further discloses at least one of the plurality of leg portions comprises a portion extending while being folded back between the frame part and one of the plurality of pads.  (See, as observed in Figure 9).
With regards to claim 8, Matsuo further discloses a plurality of pads 71A which are located on a surface of the piezoelectric body 2A,20A and are connected with the plurality of electrodes 511A,512A (paragraphs [0137],[0156],[0157]); a projection portion (e.g. not labeled but the examiner is considering the “short stub area portion” of element 25A that is along the x-axis extending from the ends of the linkages 261A-264A  that connects the vertical portion of 25A as this plurality of leg portion in Figure 9) projecting from the frame part to outer side of the frame part in the plan view (as observed in Figure 9); a mounting part 41A (e.g. base member; Figure 9; paragraph [0152]) which is connected with a front end of the projection portion and on which the plurality of pads 71A are located (paragraphs [0156],[0157]; as observed in Figure 9).

With regards to claim 10, Matsuo further discloses the mounting part 41A is a frame shape 412A surrounding the frame part (paragraph [0153]; as observed in Figure 9).
With regards to claim 12, Matsuo further discloses an angular velocity sensor comprising the sensor element 1A (paragraph [0123]); a driving circuit (e.g. drive voltage signal; paragraph [0144]); a detecting circuit (e.g. extracting detected electric charge produced by the detection electrodes to determine the angular velocity; paragraphs [0146],[0190],[0199]) detecting a signal from the other part of the plurality of electrodes (paragraphs [0146],[0190],[0199]).
With regards to claim 13, Matsuo further discloses the piezoelectric body 2A,20A comprises one or more base parts 21A (e.g. one base part in Figure 9); one or more first arm parts 221A (e.g. one first arm part in Figure 9) extending from the one or more base parts to one side (e.g. top side in Figure 9); one or more second arm parts 231A (e.g. one second arm part in Figure 9) extending from the one or more base parts to an opposite side (e.g. bottom side in Figure 9) to the one side; the frame part 25A surrounds the one or more base parts, one or more first arm parts and the one or more second arm parts (as observed in Figure 9).
	With regards to claim 14, Matsuo further discloses the piezoelectric body comprises an outside part 41A extending from the frame part 25A to an outside of the frame part (paragraphs [0152],[0155],[0156]; as observed in Figure 9).
	With regards to claim 15, Matsuo further discloses one or more pads 71A which are located on the outside part 41A (paragraph [0156]; as observed in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in U.S. Patent Application Publication 2015/0381143 (Matsuo) view of JP 2015-094716 (Yamaguchi).
With regards to claim 11, Matsuo further discloses the frame part comprises a pair of extending portions (e.g. not labeled but the left and right sides connecting the top and bottom portions of frame 25A are considered as these pair of extending portions in Figure 9) which face each other in the x-axis direction and upon which the base part is bridged.
The only difference between the prior art and the claimed invention is each of the pair of extending portions comprises a part narrower in width of the x-axis direction.
Yamaguchi discloses a physical quantity detector comprising, as illustrated in Figures 1-21, a sensor element 100; a piezoelectric body 1 comprising a base part 10 and at least one arm part 50 extending from the base part in a plan view; a plurality of electrodes 60,62,64a,66a on a surface of the arm part (Figure 9); a frame part 110 (e.g. frame part formed of elements 111,112,120,122,124,126) which surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view; the base part 10 bridges the frame part 110 in an x-axis direction in an orthogonal coordinate system xyz (as observed in Figure 8); the at least one arm part 50 includes a pair of driving arms 40,44 which extend alongside each other in a y-axis direction at positions separated from each other in the x-axis direction (as observed in Figure 8); a detecting arm 50 which extends in the y-axis direction at a position which corresponds to a center between the pair of driving arms in the x-axis direction (as observed in Figure 8); the plurality of electrodes 60,62,64a,66a include a plurality of excitation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the pair of extending portions comprises a part narrower in width of the x-axis direction as suggested by Yamaguchi in lieu of structural dimension of the pair of extending portions in the system of Matsuo since this is a mere choice possibilities of structural characteristics and configuration of the pair of extending portions without departing the scope of the invention.
With regards to claim 16, Matsu further disclose the four pads 57a-5b,57e-57f are located on the frame sub-part (Figure 9); however, Matsu does not disclose the four pads 57a-5b,57e-57f are located on the frame part.  However, to have set such structural arrangement and configuration as in the claim is considered to have been a matter of optimization and choice possibilities of where to position the four pads, whether on the frame part or the frame sub-part, without departing the scope of the invention and without altering and/or changing the operation 

Response to Amendment
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 








/HELEN C KWOK/Primary Examiner, Art Unit 2861